Ordered, that the appeal be dismissed, with costs of the appeal, including ten dollars costs of this motion, unless within ten days the appellant gives the security required by section 2577 of Code of Civil Procedure, and within twenty days pays.the costs of this motion and files and serves the printed papers on appeal. Held, that the papers from the Appellate Division were to e returned, not to the county cleric’s office, but to the surrogate’s office of Livingston county; and that the judgment to be entered thereon was to be entered'by the surrogate, and not the county clerk. See section 2585 of the Code of Civil Procedure. All concurred.